DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 2, 4-9, 11, 12, and 15-20 are pending in the application.  Claims 3, 10, 13, and 14 have been canceled.  Claims 15-20 are new.  Claims 1, 6, 7, 11, and 12 have been amended.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the housing on the holding arm configured to receive the instrument drive (claim 16) must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 16 requires that the holding arm comprises a housing configured to receive the instrument drive.  There 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 9, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilroy et al. (US 2015/0025549 A1) (“Kilroy”).
Regarding claim 1, Kilroy discloses (Figures 4-13B, 17-22) a surgical robot/instrument system, comprising: a trocar (208, 302) configured as a sleeve or 
- an actuation of the effector (paragraph 0199)
 - a movement of the instrument shaft in the shaft direction of the instrument (paragraph 0197) as well as 
- moving the instrument shaft transverse to the shaft direction (paragraph 0159, Figure 8), 
whereas, among the number of drives or drive units, instrument-internal drives are provided on or in the surgical instrument for effecting at least instrument-internal functions including the actuation of the effector (paragraph 0025), whereas among the number of drives or drive units, instrument-external drives are provided on/in the holding arm for effecting instrument-external functions including moving the instrument shaft 
Regarding claim 2, Kilroy discloses (Figures 7-13B) that the trocar is designed to receive the surgical instrument (300) so as to be rotatable around the instrument shaft and/or so as to be movable along the instrument shaft (paragraph 0154).
Regarding claim 4, Kilroy discloses that the gripping or holding device (227) is mounted on the holding arm in such a manner that the gripping or holding device can be bent with respect to the holding arm (via pitch movement).
Regarding claim 5, Kilroy discloses that bending movement of the gripping or holding device (227) with respect to the holding arm is effected by the instrument-external drives (paragraph 0029).
Regarding claim 6, Kilroy discloses that the instrument-internal drives are connected to the instrument shaft in a fixed or detachable manner and effect the instrument-internal functions via power transmission trains (paragraph 0025).

Regarding claim 15, Kilroy discloses that the instrument-internal drives are connected to the instrument shaft in a fixed or detachable manner and effect the instrument-internal functions via power transmission trains arranged within the instrument shaft (paragraph 0025).
Regarding claim 17, Kilroy discloses (Figures 7-13B) that the gripping or holding device (227) is connected between the holding arm (220, 222, 224, 226) and the passive conveying unit (270, 274) of the trocar.
Regarding claim 18, Kilroy discloses (Figure 18) that the passive conveying unit (270, 274) comprises a first friction wheel (270) configured to move the surgical instrument (300) relative to the trocar in the shaft direction (paragraph 0210).
Regarding claim 19, Kilroy discloses (Figure 19) that the passive conveying unit comprises a second friction wheel (274) configured to rotate the surgical instrument relative to the trocar about the shaft direction (paragraph 0210).
Regarding claim 20, Kilroy discloses (Figures 4-13B, 17-22) a surgical robot/instrument system, comprising: a trocar (302 shown in Figures 7-13B with surgical tool 300 positioned therethrough) configured as a sleeve or endoscopic shaft capable of providing a minimally invasive access to a patient; a holding arm (220, 222, 224, 226) having a distal end portion (Figure 4); a gripping or holding device (227; paragraph 0160) arranged on the distal end portion of the holding arm, and being designed as an 
- an actuation of the effector (paragraph 0199), 
- a movement of the instrument shaft in a shaft direction of the instrument (paragraph 0197) as well as 
- moving the instrument shaft transverse to the shaft direction (paragraph 0159; Figure 8), whereas, among the number of drives or drive units, instrument-internal drives are provided on or in the surgical instrument for effecting at least instrument-internal functions including the actuation of the effector (paragraph 0025),Page 5 of 12Appln. No.: 15/474,824TSM-100US Amendment Dated December 15, 2020Reply to Office Action of September 23, 2020whereas among the number of drives or drive units, instrument-external drives (208) are provided on/in the holding arm (200) for effecting instrument-external functions including moving the instrument shaft transverse to the shaft direction (paragraph 0198), wherein the trocar is connected to the instrument shaft via a conveying unit (270, 274; Figures 17-22) comprising a first member (270/274) configured to shift the instrument relative to the trocar in the shaft direction (paragraphs 0205-0210), and wherein the instrument-external drives include an instrument drive (286, 288) mounted at the holding arm which .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kilroy et al. (US 2015/0025549 A1) (“Kilroy”) in view of von Grünberg (US 2014/0180308 A1).
Regarding claim 7, Kilroy discloses that the surgical instrument provides two degrees of freedom and has an instrument shaft (paragraph 0199).  Kilroy also discloses that the drive units for effecting instrument-internal functions being directly arranged in/on the instrument (paragraph 0025).  However, Kilroy fails to explicitly disclose an at least two-part instrument shaft comprising a distal and a proximal shaft portion which are coupled to each other so as to be rotatable relative to each other around the shaft direction and/or shiftable in the shaft direction.
In the same field of endeavor, von Grünberg teaches (von Grünberg, Figures 1 and 6) an at least two-part instrument shaft comprising a distal (121) and a proximal 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument shaft disclosed by Kilroy to an at least two-part instrument shaft comprising a distal and a proximal shaft portion which are coupled to each other so as to be shiftable in the shaft direction, as taught by von Grünberg.  This modification would allow the end effector the pitching degree of freedom that Kilroy discloses.
Regarding claim 8, Kilroy as modified by von Grünberg teaches that the instrument-internal drives are mounted on the proximal end portion of the instrument shaft in a fixed or detachable manner (Kilroy, paragraph 0025).
Regarding claim 11, Kilroy discloses the invention substantially as claimed.  However, Kilroy fails to disclose that the gripping or holding device is connected to the holding arm via a connecting joint and can be swiveled back and forth around the connecting joint in a first plane such that the instrument shaft is moved transverse to the shaft direction (paragraph 0158).
In the same field of endeavor, von Grünberg teaches (von Grünberg, Figures 4 and 5) a gripping or holding device (309, 310) that is connected to a holding arm (303, 306) via a connecting joint (307) and can be swiveled back and forth around the connecting joint in a first plane such that an instrument shaft is moved transverse to a shaft direction.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping or holding device . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kilroy et al. (US 2015/0025549 A1) (“Kilroy”) in view of Holop et al. (US 2011/0277775 A1) (“Holop”).
Regarding claim 12, Kilroy discloses that the holding arm (200) extends in an essentially horizontal plane or is inclined relative thereto. However, Kilroy fails to disclose that the gripping or holding device is extendable and retractable relative to the holding arm in the longitudinal direction of the holding arm or the holding arm is extendable and retractable in the longitudinal direction of the holding arm in a telescopic manner, such that the instrument shaft is moved transverse to the shaft direction.
In the same field of endeavor, Holop teaches (Figures 19A-21) a surgical robot/instrument system comprising a trocar (1800) configured as a sleeve; a holding arm (1738) having a distal end portion; and a gripping or holding device (1754) arranged on a distal end portion of the holding arm, and being designed as an interface for holding exclusively the trocar at the holding arm in an exchangeable fashion (paragraphs 0163-0164).  Holop further teaches that the gripping or holding 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical robot/instrument system disclosed by Kilroy such that the gripping or holding device is extendable and retractable in a telescopic manner relative to the holding arm in the longitudinal direction of the holding arm, as taught by Holop, such that the instrument shaft is moved transverse to the shaft direction. This modification would allow the gripping or holding device to be extended/retracted to create more space around the patient and/or to more easily don a drape over the cannula mount when draping the manipulator arm (Holop, paragraph 0163).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kilroy et al. (US 2015/0025549 A1) (“Kilroy”) in view of Layer (US 2005/0234435 A1).
Regarding claim 16, Kilroy discloses the invention substantially as claimed.  However, Kilroy fails to disclose that the holding arm comprises a housing configured to receive the instrument drive.
Layer teaches (Figures 1A-8) an apparatus for positioning a medical instrument comprising a trocar (20, 31, 60; Figure 7), a holding arm (40), a medical instrument (12), an instrument drive (62, 63, 64, 65, 66) mounted at the holding arm (Figures 1A and 1B), wherein the holding arm comprises a housing (61) configured to receive the instrument drive (Figure 8).  In addition to the instrument drive, Layer discloses that the 
It would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the holding arm to comprise a housing configured to receive the instrument drive, as taught by Layer.  Kilroy discloses that the holding arm can have one or more motors mounted at various locations to facilitate the placement of the surgical instrument appropriately in the operating work space inside the patient (Kilroy, paragraph 0133).  This modification would provide a structure on the holding arm to encase and protect the instrument drive (Layer, paragraph 0076) and its power source (if necessary).  

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-9, 11, 12, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Scholan et al. (US 2017/0143435 A1; Figures 2, 5; paragraphs 0068-0073).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.D.K/Examiner, Art Unit 3771                      

/DIANE D YABUT/Primary Examiner, Art Unit 3771